DETAILED ACTION
This office action is in response to the communication received October 26, 2021 concerning application number 16/098,162.
The amendments of claims 1 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments of claim 1 overcome the previous claim objection and consequently, the previous claim objection of claim 1 is withdrawn. 

Response to Arguments
Applicant’s arguments regarding Amano are not persuasive. Applicant argues that the air sensor in Amano must be in tube 12 in order to determine the flow rate in tube 12 to prevent excessive amounts of liquid from flowing in the human body so as to ensure safety. However, it seems that moving the air sensor so as to stay in the same path, yet slightly more downward in the path such that it still stays in a position between the blood pump and the oxygenator, yet adjacent the blood inlet of the oxygenator, would still allow for these required functions of Amano. Applicant further argues that the flow conditions at the blood inlet of the oxygenator are more complex such that a sensor arranged at the blood inlet cannot easily determine the flow rate in tube 12 with the required accuracy, yet it seems that there is a sort of tubing allowing for the blood inflow into the oxygenator and fluid going into the oxygenator goes out the oxygenator through outlet 17, which allows for a continuous flow of fluid throughout the priming circuit in a way that would still allow for determination of the flow rate such to prevent excessive amounts of liquid from flowing in the human body so as to ensure safety along with allowing for detection of air. 
Applicant’s argument that Amano and Schoendorfer each teach one sensor and therefore teachings each of an air sensor cannot be combined to disclose the use of two air sensors is not persuasive. However, the different positions of air sensors disclosed by Amano and Schoendorfer each allow for improved benefits related to the different positions and as such, are properly combined.
Applicant’s arguments regarding there being no reason, motivation or suggestion for one of ordinary skill in the art to include a second air sensor because the air bubbles will be moved through the system by the circulation of the Ringer’s solution and eventually arrive anyway at sensor 6 in tube 12 is not persuasive. The additional sensor allows for a detection of air through the Ringer’s solution sooner, such that this detection and problem can be addressed earlier, and as Schoendorfer discloses this position of an air sensor and there is an added benefit, then there is proper motivation to add a second sensor. 
Applicant’s argument that a reason for the air detector taught by Schoendorfer does not apply to a function that would be practical in the context of the system of Amano is not persuasive. Schoendorfer discloses an air sensor in a specific position and proper motivation was given for combining that teaching with the disclosure of Amano. 
Applicant argues that the specific arrangement of two air sensors enables an exact coordination of the operation of the priming pump and the blood pump in order to eliminate the air (vent) the system automatically. However, as air sensors using these two positions are disclosed in the prior art (Schoendorfer and Amano), these positions are not novel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (EP 0543172), submitted by Applicant in an IDS, in view of Schoendorfer (US 4,850,998).
Regarding claim 1, Amano discloses Amano discloses a venting system (see Fig. 1, col. 6, l. 46-col. 7, l.2) with a priming circulation (see Fig. 1), which comprises an oxygenator 1, a blood pump 2, and connection tubes 16, 12 and is connected with a priming fluid container 3, which is connected to the priming circulation via tube 15, wherein the priming circulation has an air sensor 6 and a priming control unit 5, wherein the air sensor 6 is in connection with the priming control unit and the priming control unit is in connection with the blood pump (see Fig. 1), wherein the blood pump is capable of being a pulsatile pump (see col. 12, ll. 38-42; col. 13, ll. 4-11, pump can be operated in a pulsatile manner) and is in connection with the priming control unit in order, with the control unit, to operate the blood pump in such a pulsatile manner that air bubbles that are stuck in the tubing lines or the oxygenator are loosened and removed from the priming circulation (see col. 12, ll. 32-50, intermittently driven could encompass pulsating, as pulsating would also allow for air bubbles, due to change in interval, to be loosened and removed).
Amano further discloses the air sensor before the oxygenator (see Fig. 1). Similar to in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.), it would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the air sensor arranged in the oxygenator, at the entrance/inlet, as this would still allow the sensor to detect whether or not bubbles are formed in the lower stream and has a function of measuring the flow rate of liquid passing through tube 12, as required by Amano (see col. 6, ll. 27-35), and therefore like in In re Japikse, shifting the position of the air sensor would not have modified the operation of the device of Amano. See MPEP 2144.04(VI)(C).
Teachings of Amano are described above but Amano does not disclose wherein a priming pump, which is connected with the priming control unit, is arranged between the priming fluid container and the priming circulation, nor does Amano disclose a second air sensor arranged in the connection tubes before the blood pump.
	Schoendorfer discloses an extracorporeal blood circuit wherein fluid supplied to the circuit from container 18 via pump 20 between the container and the circuit (see Fig. 1), with the control unit configured to operate multiple pumps (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to have a pump between the container and circuit (priming circulation) of Amano with the priming control unit configured to operate this additional pump, this addition disclosed by Schoendorfer, in order to help supply the priming fluid to the circulation circuit. 
	 Schoendorfer discloses an air sensor 21 arranged between connection tubes before the blood pump 22 (see Fig. 1), detecting air in the blood line (see Fig. 1). Amano specifically discloses arranging an air sensor in connecting tubes (see col. 6, ll. 27-30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an additional air sensor arranged between connection tubes before the blood pump of Amano, this addition disclosed by Schoendorfer and allowing for detection of air within the circuit related directly to the addition of anticoagulant or withdrawal of blood and to have the air sensor arranged within the connecting tubes, as disclosed by Amano, in order to make the air sensor and overall circuit more compact. 
Regarding claim 2, teachings of Amano and Schoendorfer are described above and Amano further disclose the priming circulation does not have a reservoir (see Fig. 1).
Regarding claim 3, teachings of Amano and Schoendorfer are described above and Amano further discloses the priming circulation has no filter in the direction of flow between the oxygenator and the blood pump (see Fig. 1). 
Regarding claim 10, teachings of Amano and Schoendorfer are described above and Amano further discloses wherein the priming control unit comprises a memory to store times for operating the blood pump (see para. 42-44, 82).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Schoendorfer as applied to claim 1 above, and further in view of Wilt et al. (US 2014/0319041).
Regarding claims 5 and 6, teachings of Amano and Schoendorfer are described above but these references do not specifically teach the priming fluid container is in connection with a priming compressor in order to build up a pressure in the priming fluid container or the priming control unit in connection with the priming compressor in order to regulate the priming compressor. 
Wilt discloses an extracorporeal blood circuit including reservoirs in which a controller monitors the pressure in the reservoirs via transducers to ensure they are properly pressured and a compressor may be used to attain the desired pressure in the reservoirs (see para. 328). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the system of Amano and Schoendorfer further include a transducer and compressor such that the controller can monitor the pressure in the priming fluid container via the transducer to ensure the container is properly pressurized and use the compressor in order to attain the desired pressure in the reservoir, this addition in a circuit disclosed by Wilt and allowing for further control of the priming fluid within the container and help in moving the fluid via pressure, if desired. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Schoendorfer as applied to claim 1 above, and further in view of Papillon et al. (US 5,348,533).
Regarding claim 7, teachings of Amano and Schoendorfer are described above but as described above, do not disclose that between the priming fluid container and the priming circulation a throughflow unit is arranged which is in connection with the priming control unit.
Papillon discloses an extracorporeal blood circuit wherein fluid supplied to the circuit from container 22 via pump P4 between the container and the circuit (see Fig. 1), further includes a valve/clamp C9 also controlled by the control unit (see col. 4, ll. 16-17). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to have a valve/clamp between the container and circuit (priming circulation) of Amano with the priming control unit configured to operate this additional valve/clamp, this addition disclosed by Papillon, in order to help control the flow of priming fluid to the circulation circuit.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Schoendorfer as applied to claim 1 above, and further in view of Olsen et al. (US 2004/0220509).
Regarding claim 11, teachings of Amano and Schoendorfer are described above but these references do not specifically disclose wherein the priming fluid container is in connection with the priming circulation by way of more than one tubing line. 
Kollar discloses the used of multiple lines 151,153,159 (see para. 77) in order to connect multiple priming fluid containers 380,329 (see Fig. 5), such that each is connected to the priming circulation by way of more than one tubing line (see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to add an additional priming fluid container along with additional tubing lines to connect the containers to the circuit such that each is connected to the priming circulation by way of more than one tubing line, this configuration disclosed by Kollar and allowing for additional priming fluid to be supplied if needed.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Schoendorfer as applied to claim 1 above, and further in view of Jansson et al. (US 2014/0174542).
Regarding claim 17, teachings of Amano and Schoendorfer are described above and Amano further discloses a method of operating the venting system of Amano (see rejection of claim 1 above, col. 12, ll. 38-42; col. 13, ll. 4-11), wherein the blood pump is operated in an intermittent manner during the pumping of a priming fluid (see col. 12, ll. 35-42) but does not disclose this manner being pulsatile.
Jansson discloses that pulsatile flow can typically comprise intermittent pulses of flow (see para. 20). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the manner be pulsatile flow, as Jansson discloses pulsatile flow includes intermittent pulses of flow and would still allow for bubble movement required by Amano.
Regarding claim 18, teachings of Amano, Schoendorfer, and Jansson are described above and Amano further discloses the priming control unit controls the venting fully automatically (see col. 2, l. 48-col. 3, l. 18, control automatically via settings).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781